DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Poul et al. (US Pub No 2015/0345368).
In regard to claim 1, Le Poul discloses a multi-compartment liquid reservoir (with compartments 2 and 3, see Fig 1) for a motor vehicle (Paragraph 0002: “a liquid tank, in particular for a motor vehicle”), comprising a first fluid compartment (3) equipped with a fluid inlet (31) and with a fluid outlet (32), and a second fluid compartment (2) equipped with a fluid inlet (21) and with a fluid outlet (22), the reservoir comprising a liquid-filling neck (with cap 6, see Figs 1 and 3) and the first fluid compartment and the second fluid compartment being in fluid communication via at least one passage (with opening ends 81 and 82) allowing one of the first fluid compartment or the second fluid compartment to be filled via the other of the first fluid compartment or the second fluid compartment (in the configuration shown in Figs 3 and 4, the space between openings 81 and 82 is open, allowing free communication there between), the reservoir further comprising at least one shut-off system (with at least “closure member” 7), able to move between a first position of opening (shown in Figs 3 and 4) of the at least one passage and a position of closure (shown in Figs 5 and 6) of the at least one passage (see Paragraph 0070: “Thus, any communication between the compartments via this zone is prevented.”), wherein the shut-off system is configured to adopt the first position by default and in a free state (the device with the cap 6 removed, as shown in Figs 3 and 4, considered to be in a “free state”), and to be urged into the second position (Paragraph 0070: “When the stopper 6 is closed”) when the reservoir is in operation when a fluid is circulating from the inlet to the outlet of one of the first fluid compartment or the second fluid compartment (see especially Paragraph 0008: “for the two compartments not to communicate with each other while the vehicle is running”) or 
In regard to claim 2, Le Poul discloses the reservoir of claim 1, in which the said-shut-off system comprises at least one shutter (sealing gasket 72 at the end of closure member 7 considered to be generally, “a shutter”).
In regard to claim 3, Le Poul discloses the reservoir of claim 2, in which the shutter is able to move or linearly between the first position and the second position (compare especially Figs 4 and 6).
In regard to claim 10, Le Poul discloses the reservoir of claim 1, in which the shut-off system (with at least “closure member” 7) is situated inside the second fluid compartment (2, the fill cavity under cap 6 and containing element 7 is considered to be included with compartment 2 (and is in fluid communication therewith, via passage 83)).
In regard to claim 11, Le Poul discloses the reservoir of claim 10, in which the second fluid compartment comprises limit stops defining the first and second positions (as noted above, the cavity, under cap 6 and containing element 7 is considered to be included with compartment 2 and further includes the guide walls which constrain element 7 (and gasket 72)).
In regard to claim 12, Le Poul discloses the reservoir of claim 10, in which the said second fluid compartment (2) is situated below a minimum level for liquid in the said first fluid compartment (3).
Some portion of the second compartment, 2, being lower than the bottom-most portion of the first compartment, 3, as can be seen in Fig 3.
In regard to claim 13, Le Poul discloses the reservoir of claim 1, in which the first and second fluid compartments (3 and 2) form a one-piece assembly (see Fig 1).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB M AMICK/Primary Examiner, Art Unit 3747